Exhibit 10.6

 

[FORM OF]

TERM LOAN NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promises to pay
to                         or registered assigns (the “Lender”), in accordance
with the provisions of the Senior Secured Credit Agreement dated as of April 1,
2008 (as amended, modified, supplemented or extended from time to time, the
“Credit Agreement”) among Mac-Gray Corporation, a Delaware corporation (the
“Parent Borrower”), Mac-Gray Services, Inc., a Delaware corporation (“MGS”),
Intirion Corporation, a Delaware corporation (“Intirion”; together with the
Parent Borrower and MGS, each a “Borrower” and collectively, the “Borrowers”),
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

 

The Borrowers promise to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Term Loan Note is one of the Term Loan Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. The Term Loan made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Term Loan Note and
endorse thereon the date, amount and maturity of the Term Loan and payments with
respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term Loan Note.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

 

MAC-GRAY CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

MAC-GRAY SERVICES, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

INTIRION CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------